Citation Nr: 1725590	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  16-21 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an extension of a temporary total rating based on surgical or other treatment necessitating convalescence for service-connected intervertebral disc syndrome with herniated disc and degenerative disc disease beyond April 30, 2014.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1996 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2017, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the record. At such time, the Veteran submitted additional evidence and waived Agency of Original Jurisdiction (AOJ) consideration of such evidence. 38 C.F.R. § 20.1304(c) (2016). Therefore, the Board may properly consider such newly received evidence. 

The Board notes that additional evidence has also been associated with the record since the issuance of the May 2016 statement of the case (SOC), to include VA treatment records and examination reports. However, as such evidence post-dates the relevant time period by many years in regard to the Veteran's claim for an extension of his temporary total evaluation, it is not relevant to such claim and, therefore, there is no prejudice to the Veteran in proceeding with a decision at this time. Furthermore, as his claim for entitlement to a TDIU is being remanded, the AOJ will have an opportunity to review the newly received evidence in the readjudication of such claim. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, he was in need of convalescence for a period of three months, to June 30, 2014, following surgery on his service-connected intervertebral disc syndrome with herniated disc and degenerative disc disease.

CONCLUSION OF LAW

The criteria for a temporary total rating for a period of three months to June 30, 2014, but no later, based on the need for convalescence following surgery on the service-connected intervertebral disc syndrome with herniated disc and degenerative disc disease are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, a May 2015 letter sent prior to the issuance of the rating decision on appeal, informed the Veteran of the information and evidence necessary to substantiate his underlying claim for an increased rating for his service-connected back disability.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the August 2015 rating decision and May 2016 provided the Veteran with the specific reasons for the denial of his claim for an extension of his temporary total rating and the latter document provided him with 38 C.F.R. § 4.30, the regulations governing the assignment of such ratings. Consequently, the Veteran could be expected to understand from the notice provided what was necessary to substantiate his claim. See Sanders v. Nicholson, 487 F.3d 881, 889 (2007), rev'd on other grounds Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained. The Veteran's service treatment records (STRs) as well as post-service treatment records and Social Security Administration (SSA) records have been obtained and considered. He has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations in April 2014 and June 2015. The examinations are sufficient evidence for deciding the claim herein. The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations. 

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in April 2017. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the April 2017 hearing, the undersigned Veterans Law Judge noted the issue on appeal. Also, information was solicited regarding the Veteran's contentions as to why he believed his temporary total rating based on surgical or other treatment necessitating convalescence for his service-connected back disability should be extended beyond April 30, 2014. Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497. Further, the hearing discussion did not reveal the presence of any outstanding evidence relevant to the claim that had been overlooked. Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein. As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

The Veteran is seeking an extension of a temporary total rating based on surgical or other treatment necessitating convalescence following surgery for his service-connected back disability beyond April 30, 2014. Specifically, he contends that he did not recover from such surgery before April 30, 2014, and that the temporary total rating should have been extended past such date. 

It is an established policy of VA that Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b). In the case of a disability which is temporary in nature such as a period of convalescence following surgery, governing regulation provides for temporary total disability ratings during convalescence.  38 C.F.R. § 4.30. 

Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Temporary total disability ratings are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30. Extensions of one to three months, beyond the initial three months, may be made under 38 C.F.R. § 4.30(a)(1), (2), or (3).  Extensions of one or more months up to six months beyond the initial six months period may be made only under 38 C.F.R. § 4.30(a)(2) or (3) upon the approval of the Veterans Service Center Manager.  38 C.F.R. 
§ 4.30(b).  The term "convalescence" does not necessarily entail in-home recovery.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Id. The recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. 

In a July 2014 rating decision, the AOJ awarded a temporary total rating for the Veteran's service-connected back disability effective March 27, 2014 and a 20 percent rating was resumed as of May 1, 2014, which was continued in the July 2015 rating decision on appeal. The Veteran seeks an extension beyond April 30, 2014, for a total convalescent rating under the provisions of 38 C.F.R. § 4.30.

After a review of the record, the Board finds that a temporary total rating based on convalescence for surgery for the Veteran's service-connected back disability should be extended to June 30, 2014, but no later.

In this regard, on March 27, 2014, the Veteran underwent a minimally invasive left L4-5 lateral foraminal discectomy for his lumbar disc herniation and radiculopathy. He was discharged the following day as Dr. M.O. found that he was able to ambulate independently and reported improvement in his pre-operative leg pain and paresthesias. The Veteran was instructed to follow-up with him on April 25, 2014.

On April 22, 2014, the Veteran was afforded a VA examination in connection with his claim for increased compensation based on unemployability. At such time, the examiner noted the Veteran's reports of daily and chronic low back pain, and that he had back surgery about 4 week ago. He further noted that the Veteran was not able to perform repetitive-use testing with 3 repetitions due to his recent surgery and pain. The examiner also determined that the Veteran was currently unable to work due to his recent surgery and that it was not possible to determine if his unemployability was permanent. The Veteran also had an abnormal gait due to his recent back surgery and a surgical scar that was sore. The examiner found that he was unable to determine if the current painful scar would be permanent as the Veteran had not fully healed from his surgery.

A May 2014 VA treatment record revealed that the Veteran completed a pain assessment and reported that he had continued pain in his low back, neck, and leg for months. Another VA treatment record from the same day noted that the Veteran had back surgery and that he stated that he was given approximately 7 days of Hydrocodone. The Veteran also reported that he was feeling much better and that the combination of Hydrocodone, Naproxen, and Lidocaine ointment had been helping. 

A June 2014 VA treatment record indicated that the Veteran reported a one year history of twitches of the left arm and head, and that he use to have the same problem in his leg, but that after his most recent back surgery, it got better. He also reported that he was supposed to have surgery on his neck soon and, later that month, he underwent a cervical spine fusion. In this regard, the Board notes that the record reflects diagnoses of nonservice-connected involuntary movement disorder and a cervical spine disorder. 

In the aforementioned July 2014 rating decision that assigned the temporary total rating for convalescence following the March 2014 surgery for the Veteran's service-connected back disability, the AOJ determined that the 20 percent rating would resume effective May 1, 2014 because the April 2014 VA examiner reported that the Veteran could not be adequately examined due to his recent back surgery. The AOJ concluded that an increased rating was not warranted at the time and encouraged the Veteran to resubmit his claim when he had sufficiently healed from his back surgery and was able to complete a VA examination. 

A November 2014 letter from Dr. M.O., who performed the Veteran's March 2014 back surgery and June 2014 neck surgery, revealed that the Veteran had chronic low back and neck pain that had progressed since April 2013. Dr. M.O. stated that the Veteran's March 2014 surgery was technically successful and that he obtained symptom relief immediately post-op; however, the Veteran continued to suffer from recurrent low back and left leg pain. Dr. M.O. also revealed that a MRI was done on the Veteran in June 2014, which indicated satisfactory resection of far lateral disk herniation, but also significant stenosis at that left L4-5 foramen. Thereafter, the Veteran was treated in October 2014 by Dr. M.O. and, at such time, the Veteran chose medication management as a treatment option. Dr. M.O. noted that the Veteran had yet to obtain maximal medical improvement from his cervical fusion procedure as such normally was not reached until a full year post-op. Lastly, Dr. M.O. stated that the Veteran was scheduled to return in April 2015 for reassessment. 

In June 2015, the Veteran was afforded another VA examination in connection with his claim for increased compensation due to unemployability. At such time, the examiner noted the Veteran underwent back surgery in March 2014, but continued to suffer from low back pain with persistent lower extremity symptoms. On examination, the Veteran was able to perform repetitive use testing with at least three repetitions. The examiner also noted that the Veteran had a scar located on the left paraspinous in the lumbar area, but that the scar was not painful or unstable. 

Subsequent VA treatment records reveal that the Veteran continued to report back pain, but they do not indicate that he did not recover from his March 2014 back surgery. 

At his April 2017 Board hearing, the Veteran testified that it took him 9 months to recover from his back surgery. The Veteran's spouse also testified that, at the Veteran's 6 month follow up, Dr. M.O. did not want to release him and wanted him to follow up in an additional 6 months. However, she stated the Veteran did not go to his 12 month follow up because VA said they would not pay for it, and that if he needed a follow up, he could be treated by a VA doctor.  

Based on the foregoing, the Board finds that the Veteran is entitled to a temporary total rating based on surgical treatment necessitating convalescence for his service-connected back disability from March 27, 2014 to June 30, 2014, but no later. In this regard, the Board finds that the April 2014 VA examination reveals that the Veteran had not completely healed from his March 2014 back surgery. However, to the extent that the Board finds that an extension of such total rating is not warranted past June 30, 2014, the Board notes that the Veteran's surgeon, Dr. M.O., indicated that the Veteran's March 2014 back surgery was successful even though he continued to experience recurrent low back and left leg pain and that, in June 2014, a MRI revealed satisfactory resection of far lateral disk herniation. 

While the Veteran contends that it took him 9 months to recover from his back surgery, the evidence of record does not support such contention. Specifically, the treatment records dated subsequent to his March 2014 back surgery do not reveal that he was still in recovery from such surgery. In fact, the Veteran and Dr. M.O. reported that the Veteran's symptoms improved immediately following his back surgery. Furthermore, while such treatment treatments show that the Veteran had chronic back pain and continued to report back and leg pain after his surgery, Dr. M.O. indicated in his November 2014 letter that the Veteran had such symptoms before his March 2014 back surgery. Moreover, at the Veteran's 6 month follow up, Dr. M.O. noted that the Veteran did not obtain maximal medical improvement from his cervical fusion procedure performed in June 2014, not his March 2014 back surgery. Additionally, although the Veteran indicates that he was not been able to return to his former job as a police officer due to his back disability, this is not attributable to his surgical treatment. In fact, the record indicates that the Veteran stopped working before he underwent his back surgery. 

Thus, after resolving all doubt in favor of the Veteran, the Board finds that an extension of a temporary total rating based on surgical or other treatment necessitating convalescence for the Veteran's service-connected back disability is warranted to June 30, 2014, but no later. In denying a further extension of such temporary total rating, the Board has considered the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against such aspect of his claim.  Therefore, such aspect of his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3.


ORDER

An extension of a temporary total rating based on surgical or other treatment necessitating convalescence for service-connected intervertebral disc syndrome with herniated disc and degenerative disc disease is granted to June 30, 2014, but no later, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for a TDIU so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, the Veteran contends he is unable to work due to his service-connected back disability and associated right and left lower extremity radiculopathy. At the present time, such disabilities do not meet the schedular threshold criteria for consideration of a TDIU. 38 C.F.R. § 4.16(a). However, in April 2017, the Veteran filed claims for increased ratings for such service-connected disabilities, and service connection for a psychiatric disorder, insomnia, urinary incontinence, involuntary movement disorder, and pain radiating to the testicles as secondary to his back disability. A review of the record reflects that the AOJ is in the process of developing such claims; however, they have not yet been adjudicated. As the outcome of such claims may affect his TDIU claim, the latter claim is inextricably intertwined with the former claims. See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Therefore, adjudication of the TDIU claim must be deferred until resolution of the Veteran's pending increased rating and service connection claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After adjudicating the Veteran's April 2017 claims for increased rating and service connection claims, readjudicate his claim for a TDIU based on the entirety of the evidence. If the TDIU claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


